Citation Nr: 0633057	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  05-00 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a final disallowed claim for Dependency and Indemnity 
Compensation (DIC). 


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Daughter


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Philippine Army from 
December 1941 to September 1942, including service as a 
prisoner of war. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied a 
petition to reopen a final disallowed claim for DIC. 

The appellant seeks compensation as the veteran's unmarried 
surviving spouse.  She testified before the Board sitting at 
the RO in June 2005. 


FINDINGS OF FACT

1.  An October 1951 VA decision denied the appellant's claim 
for DIC.  The appellant did not perfect an appeal, and the 
decision became final.  VA denied reconsideration of the 
decision in March 1953 and October 1953.  

2.  Evidence submitted since the final decision is new and is 
related to the character and dates of the veteran's service 
and cause of death but is not certified by the U.S. service 
agency, and therefore does not raise a reasonable probability 
of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
final disallowed claim that denied DIC.  38 U.S.C.A. §§ 101, 
107, 5108, 7104 (West 2002); 38 C.F.R.
§ 3.4, 3.7, 3.104, 3.40, 3.156(a), 3.203, 20.302 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2003 and a rating 
decision in August 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the November 
2004 statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

In October 1951, VA denied the appellant's claim for DIC 
because the veteran's cause of death was "unknown" and 
because he was presumed dead many years after qualifying 
active service.  The appellant did not perfect an appeal and 
the decision became final.  38 C.F.R. § 20.302 (2006).   
Reconsideration of the decision was denied in March 1953 and 
October 1953.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for DIC, the 
Board examines the evidence submitted since the last final 
disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  For purposes of the new and material evidence 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi,
3 Vet. App. 510, 512-513 (1992).

The appellant contends that the veteran was killed in action 
against enemy forces in November 1944 while serving as a 
member of a Philippine Army or guerilla unit. 

In March 1947, correspondence from a U.S. Army Adjutant 
General Command stated that the veteran enlisted in the 
Philippine Army in December 1941.  It further stated that the 
veteran was entitled to pay until December 1942 and that he 
was killed in service in November 1944 by "unknown hands."   
Absent contrary information, the Army presumed that his death 
was in the line of duty and determined that his service was 
substantially similar in character to honorable service that 
would have been rendered by a member of the U.S. Armed 
Forces.  VA requested clarification of the veteran's status 
from the end of pay entitlement in December 1942 until the 
date of death. 

In a December 1949, the Army recharacterized the veteran's 
service as "beleaguered" from December 1941 to April 1942 
and as a prisoner of war from April 1942 to September 1942.  
He was in a civilian status from September 1942 until his 
death in November 1944.  He was not a member of any 
recognized guerilla unit.  Although February 1946 affidavits 
from two Philippine soldiers attested to sighting the 
veteran's body, the cause of death remained unknown.  

The Army conducted a field investigation and issued another 
determination in May 1950 that continued to certify the 
veteran's service in the Philippine Army from December 1941 
until release from prisoner of war status in September 1942.  
The report stated that the veteran was subsequently in 
civilian status until he served with an enemy constabulary 
from January 1944 to August 1944.  He again was in civilian 
status starting in September 1944.  He was last seen alive in 
October 1944 and was presumed dead one year later in October 
1945.  He was not a member of a recognized guerilla unit.  No 
additional U.S. Army certifications are of record.  

Since the final VA decision in October 1951, the appellant 
submitted affidavits from eight guerilla officers and 
soldiers dated in October 1952, November 1952, January 1953, 
December 1972, and August 2003.  In sum, these soldiers 
stated that the veteran was conducting an armed patrol as a 
member of a Philippine guerilla unit when he was ambushed and 
killed by enemy gunfire in November 1944.  His body was not 
recovered.  

The appellant submitted February 1973 and May 2003 
certifications of service from the Adjutant General of the 
Armed Forces of the Philippines.  These certifications showed 
that the veteran was in a non-casualty status as a member of 
a Philippine Army unit from December 1942 to the date of his 
death in November 1944.  The appellant was granted and 
received back pay.  However, the February 1973 certification 
continued to show that the veteran had no guerilla service 
and neither certification stated a cause of death.  An August 
1961 record from the Prisoner of War Office of the Philippine 
Red Cross showed that the veteran was a prisoner of war from 
April 1942 to December 1942, three months longer than was 
determined by the U.S. Army.

Finally, the appellant also submitted a copy of a November 
1951 VA notice of settlement of the veteran's National Life 
Insurance benefits and three affidavits from public officials 
testifying to the appellant's advanced age, poor health, and 
lack of income.  

The Board concludes that evidence submitted since the final 
disallowed claim is new and is relevant to the veteran's 
cause of death and military status at the time of death.  
However, it is not material to the reason for denial of the 
claim for DIC:  the U.S. Army determined that the veteran was 
not on active duty at the time of death and that the cause of 
death was unknown.  Affidavits, Red Cross, and Philippine 
Army Adjutant documents raise conflicts regarding the 
veteran's confirmed date of death, cause of death, dates as 
prisoner, and most importantly his military status at time of 
death.  Even if the cause of death was due to enemy action, 
there has been no reconsideration and determination of active 
duty status by the U. S. Army.  

Service department findings are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces.  
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the U.S. Armed Forces.  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).  Evidence from the 
Philippine Armed Forces and former soldiers cannot be used by 
VA to determine a veteran's military status.  Therefore, this 
evidence, although new, is not material to the reason for 
denial and will not raise a reasonable possibility of 
substantiating the claim. 

If an applicant for VA benefits does not submit evidence of a 
veteran's military service, or the evidence submitted is 
insufficient, VA must assist and request verification of 
service from the service department.  38 C.F.R. § 3.203(c); 
Sarmiento v. Brown, 7 Vet. App. 80 (1994).  In this case, VA 
has obtained certification of service dated in May 1950 from 
the U.S. Army that shows the veteran was on not active duty 
at the time of death.  

Survivors of veteran's of service in the Philippine Army are 
eligible for benefits of National Service Life Insurance.  
The appellant received these benefits under the provisions of 
a contract that is not related to a service-connected cause 
of death. 38 U.S.C.A. § 107.  This evidence is not material 
to the reason for denial of DIC. 

The Board notes that the record shows the appellant to be 
elderly, in poor health, and indigent.  Regrettably, 
survivors of veterans of Philippine Army service are not 
eligible for non-service-connected pensions.  38 U.S.C.A. 
§ 107, 38 C.F.R. § 3.40. 

As the evidence submitted does not include a redetermination 
by the U.S. Army of the veteran's military status at the time 
of death, the "benefit of the doubt" rule is not for 
application.  New and material evidence has not been received 
and the Board must deny the petition to reopen the claim.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

As no new and material evidence has been received, the 
request to reopen the claim for DIC is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


